DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 9, and 17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9, and 17 of U.S. Patent No. USP (10,887,825). Although the conflicting claims are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming certain claim elements. The application’s claims are nearly identical in every other aspect to the patented claims. It is the Examiner’s position that broadening the patented claims by not claiming certain claim elements of the patented claims would have been obvious to one of ordinary skill in the art in view of the patented claims. It is important to note that the instant application 17/106,498 is a continuation of the application 16/400,349 which yielded patent (U.S. Patent No. 10,887,825) used herein as the basis for the obviousness-type double patenting rejection. The applicant is attempting to broaden the parent applications claims by eliminating some of the claim elements in the continuation at issue here. If allowed, the application would unjustly extend Applicant patent protection beyond the statutory period, at the same time, granting broader protection to the applicant.

Regarding Claims 2-8, 10-16, and 18-20 the claims are further rejected as non-statutory obviousness type double patenting because the instant application is a continuation of U.S. Patent No. USP (10,887,825), hence the claimed limitations are disclosed in the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 4, 7-10, 12, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WON et al. US (2020/0178158). 

Regarding Claim 1, WON discloses a method comprising: determining, by a network device (see Fig. 2, BS 134) of a radio access network (see Fig. 1 & Para’s [0026], [0035] i.e., a user device (UE) may typically make an access attempt towards the RAN (radio access network, which includes a BS) & [0075] i.e., The UE is served by a RAN node (BS) in RAN), a congestion level pertaining to one or more resources of the network device; (see Para [0030] i.e., By way of illustrative example, a network slice may include, for example, a portion of one or more network resources at one or more network entities, such as a portion of, e.g., one or more computational resources, memory resources, hardware resources, software or functional resources, and/or other network resources at a BS and/or at one or more core network entities, for example, that may support a group of UEs or support a particular use case, [0035], [0038], & [0043-0045] i.e., At 216, the core network entity 150 may determine a slice-specific network load(s) (i.e., “congestion level”) for each of one or more network slices. Load may be measured or determine as, e.g., number of UEs, amount of traffic, percentage or amount of resources for the network slice that are used or allocated, etc…At 218, the core network entity 150 may send to the BS 134 the slice-specific load information for one or more network slices…At 220, the BS 134 may determine, based on the slice-specific load information, a barring configuration). 

Generating (see Fig. 4, steps 420-430 i.e., barring configuration generated by BS), by the network device (see Fig. 2, BS 134) based on the congestion level (see Para’s [0043-0045]), access barring information (see Figure 2, steps220-222 & Figure 4, step 420 i.e., Determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories & Para’s [0043-0045] i.e., At 220, the BS 134 may determine, based on the slice-specific load information (i.e., “congestion level”), a barring configuration & [0062] i.e., Operation 420 includes determining, by the base station based on the received network slice-specific load information, a barring configuration) that includes a first threshold network slice priority value that indicates a threshold slice priority (see Para’s [0036-0038] i.e., According to an example implementation, a set of barring parameters may include, for example, a barring rate (i.e., “first threshold network slice priority value”) (or barring factor) and a barring time (or barring timer value), [0045] i.e., At 220, the BS 134 may determine, based on the slice-specific load information, a barring configuration, e.g., which may indicate for one or more access categories: whether the access category is subject to barring, and providing a set of barring parameters for the access category (e.g., a barring rate or barring factor (i.e., “first threshold network slice priority value), and a barring time, as described above), [0048], [0061], & [0126]). 

that is to be satisfied by network slice priority values assigned to network slices (see Para’s [0034] i.e., As noted, each of the different wireless service types (e.g., URLLC, IoT, eMBB, mMTC) may have different requirements in terms of e.g., latency, QoS, minimum data rates, etc. As a result, in some cases, different wireless services/service types may be prioritized for service differently by a wireless network. Because each network slice may be associated with or allocated to a specific wireless service type, this means that, at least in some cases, a wireless network may prioritize some network slices over other network slices & [0036-0038] i.e., access barring takes into account priorities that may be applied to or associated with different network slices & [0040] i.e., the UE may be assigned to or associated with one or more network slices & [0048] i.e., the UE 132 may make a barring-decision for the UE access attempt based on the network slice associated with the access attempt) 

and correlated first applications (see Para [0031-0032] i.e., Furthermore, a UE may have a number of different applications and/or data flows (e.g., protocol data unit sessions) that may generate and/or receive traffic or data. Therefore, a UE may be allocated to multiple network slices, e.g., based on different types of traffic that may be transmitted to or from the UE, different applications (i.e., “correlated first applications”) running on a UE, or different use cases that the UE may support. Therefore, a UE may be allocated to or allowed to use a plurality of network slices & [0040] i.e., The UE 132 may detect for which slice(s), e.g., for which application(s) (i.e., “correlated first applications”) or service type(s), is generating the access attempt for the UE) and portions of the correlated first applications of one or more end devices (One interpretation of the claimed feature of “portions of the correlated first applications” may be in Para’s [0032] i.e., different applications in UE that may generate and/or receive traffic or data…multiple network slices allocated to UE based on different types of traffic, [0040] i.e., The UE 132 may detect for which slice(s) e.g., for which application(s) of service type(s), is generating the access attempt for the UE, (i.e., the whole portion of the correlated application to network slices may be interpreted as “portions of the correlated first applications”). Another interpretation of the claimed feature of “portions of the correlated first applications” may be in Para’s [0036-0037] i.e., access barring is performed for access categories (i.e., access categories may be interpreted as a “portion” of correlated first applications since the applications are associated with providing the access category associated with the application), [0041-0042] i.e., access category filters that indicate an access category associated with one or more network slices…different access categories may be treated differently for access barring, [0045] i.e., barring configurations determined for access categories (i.e., access categories may be “portions of correlated first applications”), [0048], [0051] i.e., an access category (i.e., “portion”) is determined based on the detected application, [0054] i.e., one or more access category filters that indicate an access category (i.e., “portion”) associated with one or more network slices or applications & [0103] i.e., access barring applied to access categories (i.e., “portions of correlated first applications”)). 

so as to be granted access to and not barred from the network device, (see Fig. 2, step 224 & Para’s [0035-0037] i.e., access attempt by the UE may be barred or not barred, [0039] i.e., network-slice specific access barring may be performed. For example, a UE may make a barring decision for an access attempt based on a network slice associated with the access attempt, [0045] i.e., access category subject to barring, [0048-0050] i.e., At 224, the UE 132 may make a barring decision for the UE access attempt based on the network slice associated with the access attempt…access barring decision for the UE access attempt, [0061] i.e., barring configuration that indicates a set of barring parameters for one or more of the access categories). 

and transmitting (see Figure 2, step 222 & Figure 4, step 430), by the network device (see Fig. 2, BS 134), the access barring information to the one or more of the end devices, (see Fig. 4, step 430 i.e., Sending, by the base station to a user device, the barring configuration to reduce a load on the wireless network & Para’s [0047] i.e., At 222, the barring configuration may be sent from the BS 134 to the UE 132, [0062] & [0076] i.e., barring configuration broadcasted by the RAN node)

Regarding Claims 2, 10, and 18 WON discloses the method, network device, non-transitory computer-readable storage medium of claims 1, 9, and 17 wherein the access barring information further includes data indicating whether an application-based access control service is activated or not, (see Para’s [0032] i.e., UE may have different applications that may generate and/or receive traffic & [0036] i.e., For example, a wireless network may broadcast (e.g., via system information) a barring configuration to one or more UE’s. The barring configuration may for example indicate whether access barring is being performed for one or more access classes or access categories, [0040] i.e., The UE 132 may detect for which slice(s), e.g., for which application(s) or service type(s), is generating the access attempt for the UE, for example & [0045-0048] i.e., barring configuration which may indicate for one or more access categories: whether the access category is subject to barring).
 
Regarding Claims 4 and 12  WON discloses the method and network device of claims 1 and 9  further comprising: receiving, by the network device (see Fig. 2, BS 134) from a device (see Fig. 2, CN 150 & Para [0028]) of a core network (see Fig. 2, CN 150) that is in a congested state, (see Para’s [0030] i.e., a network slice may include network resources at one or more core network entities & [0043-0044] i.e., the core network entity 150 may be determine a slice-specific network load(s) for each of one or more network slices. Load may be measured or determine as, e.g., number of UEs, amount of traffic, percentage or amount of resources for the network slice that are used or allocated, etc. Thus, the core network entity 150 may determine a load for each of one or more network slices)

a second threshold network slice priority value that indicates a threshold slice priority (see Para’s [0036] i.e., provide a set of barring parameters for these  one or more of the  access classes and/or access categories, for example & [0036-0038] i.e., According to an example implementation, a set of barring parameters may include, for example, a barring rate (or barring factor) (i.e., the barring configuration information includes a “second threshold network slice priority value”) and a barring time (or barring timer value), [0045] i.e., At 220, the BS 134 may determine, based on the slice-specific load information, a barring configuration, e.g., which may indicate for one or more access categories: whether the access category is subject to barring, and providing a set of barring parameters for the access category (e.g., a barring rate or barring factor (i.e., the barring configuration information includes a “second threshold network slice priority value”), and a barring time, as described above), [0048], [0061], & [0126]). 

that is to be satisfied by the network slice priority values (see Para’s [0034] i.e., Because each network slice may be associated with or allocated to a specific wireless service type, this means that, at least in some cases, a wireless network may prioritize some network slices over other network slices & [0038] i.e., priorities that may be applied to or associated with different network slices & [0040] i.e., the UE may be assigned to or associated with one or more network slices & [0048] i.e., the UE 132 may make a barring-decision for the UE access attempt based on the network slice associated with the access attempt)

and the at least one of the correlated first applications (see Para [0032] i.e., Furthermore, a UE may have a number of different applications and/or data flows (e.g., protocol data unit sessions) that may generate and/or receive traffic or data. Therefore, a UE may be allocated to multiple network slices, e.g., based on different types of traffic that may be transmitted to or from the UE, different applications running on a UE, or different use cases that the UE may support. Therefore, a UE may be allocated to or allowed to use a plurality of network slices & [0040] i.e., The UE 132 may detect for which slice(s), e.g., for which application(s)) or the portions of the correlated first applications so as to be granted access to the network device, (see Fig. 2, step 224 & Para’s [0035-0037] i.e., access attempt by the UE may be barred or not barred, [0039] i.e., network-slice specific access barring may be performed. For example, a UE may make a barring decision for an access attempt based on a network slice associated with the access attempt, [0045] i.e., access category subject to barring, [0048-0050] i.e., At 224, the UE 132 may make a barring decision for the UE access attempt based on the network slice associated with the access attempt…access barring decision for the UE access attempt, [0061] i.e., barring configuration that indicates a set of barring parameters for one or more of the access categories). 

determining, by the network device based on the second threshold network slice priority value (see Para’s [0036-0038]), whether to at least one of reject a connection request from or release an existing connection with at least one of the one or more end devices; (see Fig. 2, step 224 & 226 & Para [0050] i.e., access attempt is barred)

rejecting, by the network device in response to determining to reject, the at least one of the one or more end devices, (see Fig. 2, step 224 & 226 & Para [0050] i.e., access attempt is barred) and releasing, by the network device in response to determining to release, the at least one of the one or more end devices that has the existing connection.  

Regarding Claims 7, 15, and 20, Won discloses the method, network device, and non-transitory computer-readable storage medium of claims 1, 9, and 17, wherein the network device is a next generation Node B (gNB) (see Para [0026] i.e., base station 134 which may also be referred to as a gNB), and the method further comprising: providing, by the network device subsequent to the transmitting (see Fig. 2, 222 & Para [0047]), access control of the one or more end devices and the correlated first applications (see Para [0032] i.e., Furthermore, a UE may have a number of different applications and/or data flows (e.g., protocol data unit sessions) that may generate and/or receive traffic or data. Therefore, a UE may be allocated to multiple network slices, e.g., based on different types of traffic that may be transmitted to or from the UE, different applications running on a UE, or different use cases that the UE may support. Therefore, a UE may be allocated to or allowed to use a plurality of network slices & [0040] i.e., The UE 132 may detect for which slice(s), e.g., for which application(s)) and the portions of the correlated first applications based on the first threshold network slice priority value (see Para’s [0036-0038] i.e., access barring is performed for access categories (i.e., access categories may be interpreted as a “portion” of correlated first applications since the applications are associated with providing the access category associated with the application)) and the network slice priority values, (see Para’s [0034-0035] i.e., access attempt performed for UE, [0038-0040] i.e., access barring based on network slices which are prioritized, & [0047-0050] i.e., access baring performed based on received configuration information).
 
Regarding Claim 9, Won discloses a network device (see Fig. 9, BS 134 & Fig. 11) comprising: a communication interface (see Fig. 11, 1102A,B & Para [0195-0196]); a memory (see Fig. 11, 1106 & Para [0195-0196]), wherein the memory stores instructions (see Para [0195] i.e., instructions); and a processor (see Fig. 11, Processor 1104 & Para [0196] i.e., instructions), wherein the processor executes the instructions (see Para’s [0195-0197]) to: determine a congestion level pertaining to one or more resources of the network device; (see Para [0030] i.e., By way of illustrative example, a network slice may include, for example, a portion of one or more network resources at one or more network entities, such as a portion of, e.g., one or more computational resources, memory resources, hardware resources, software or functional resources, and/or other network resources at a BS and/or at one or more core network entities, for example, that may support a group of UEs or support a particular use case, [0035], [0038], & [0043-0045] i.e., At 216, the core network entity 150 may determine a slice-specific network load(s) (i.e., “congestion level”) for each of one or more network slices. Load may be measured or determine as, e.g., number of UEs, amount of traffic, percentage or amount of resources for the network slice that are used or allocated, etc…At 218, the core network entity 150 may send to the BS 134 the slice-specific load information for one or more network slices…At 220, the BS 134 may determine, based on the slice-specific load information, a barring configuration) of a radio access network (see Fig. 1 & Para’s [0026], [0035] i.e., a user device (UE) may typically make an access attempt towards the RAN (radio access network, which includes a BS) & [0075] i.e., The UE is served by a RAN node (BS) in RAN),

Generate (see Fig. 4, steps 420-430 i.e., barring configuration generated by BS), based on the congestion level (see Para’s [0043-0045]), access barring information (see Figure 2, steps220-222 & Figure 4, step 420 i.e., Determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories & Para’s [0043-0045] i.e., At 220, the BS 134 may determine, based on the slice-specific load information (i.e., “congestion level”), a barring configuration & [0062] i.e., Operation 420 includes determining, by the base station based on the received network slice-specific load information, a barring configuration) that includes a first threshold network slice priority value that indicates a threshold slice priority (see Para’s [0036-0038] i.e., According to an example implementation, a set of barring parameters may include, for example, a barring rate (i.e., “first threshold network slice priority value”) (or barring factor) and a barring time (or barring timer value), [0045] i.e., At 220, the BS 134 may determine, based on the slice-specific load information, a barring configuration, e.g., which may indicate for one or more access categories: whether the access category is subject to barring, and providing a set of barring parameters for the access category (e.g., a barring rate or barring factor (i.e., “first threshold network slice priority value), and a barring time, as described above), [0048], [0061], & [0126]). 

that is to be satisfied by network slice priority values assigned to network slices (see Para’s [0034] i.e., As noted, each of the different wireless service types (e.g., URLLC, IoT, eMBB, mMTC) may have different requirements in terms of e.g., latency, QoS, minimum data rates, etc. As a result, in some cases, different wireless services/service types may be prioritized for service differently by a wireless network. Because each network slice may be associated with or allocated to a specific wireless service type, this means that, at least in some cases, a wireless network may prioritize some network slices over other network slices & [0036-0038] i.e., access barring takes into account priorities that may be applied to or associated with different network slices & [0040] i.e., the UE may be assigned to or associated with one or more network slices & [0048] i.e., the UE 132 may make a barring-decision for the UE access attempt based on the network slice associated with the access attempt) 

and correlated first applications (see Para [0031-0032] i.e., Furthermore, a UE may have a number of different applications and/or data flows (e.g., protocol data unit sessions) that may generate and/or receive traffic or data. Therefore, a UE may be allocated to multiple network slices, e.g., based on different types of traffic that may be transmitted to or from the UE, different applications (i.e., “correlated first applications”) running on a UE, or different use cases that the UE may support. Therefore, a UE may be allocated to or allowed to use a plurality of network slices & [0040] i.e., The UE 132 may detect for which slice(s), e.g., for which application(s) (i.e., “correlated first applications”) or service type(s), is generating the access attempt for the UE) or portions of the correlated first applications of one or more end devices (One interpretation of the claimed feature of “portions of the correlated first applications” may be in Para’s [0032] i.e., different applications in UE that may generate and/or receive traffic or data…multiple network slices allocated to UE based on different types of traffic, [0040] i.e., The UE 132 may detect for which slice(s) e.g., for which application(s) of service type(s), is generating the access attempt for the UE, (i.e., the whole portion of the correlated application to network slices may be interpreted as “portions of the correlated first applications”). Another interpretation of the claimed feature of “portions of the correlated first applications” may be in Para’s [0036-0037] i.e., access barring is performed for access categories (i.e., access categories may be interpreted as a “portion” of correlated first applications since the applications are associated with providing the access category associated with the application), [0041-0042] i.e., access category filters that indicate an access category associated with one or more network slices…different access categories may be treated differently for access barring, [0045] i.e., barring configurations determined for access categories (i.e., access categories may be “portions of correlated first applications”), [0048], [0051] i.e., an access category (i.e., “portion”) is determined based on the detected application, [0054] i.e., one or more access category filters that indicate an access category (i.e., “portion”) associated with one or more network slices or applications & [0103] i.e., access barring applied to access categories (i.e., “portions of correlated first applications”)). 

so as to be granted access to and not barred from the network device, (see Fig. 2, step 224 & Para’s [0035-0037] i.e., access attempt by the UE may be barred or not barred, [0039] i.e., network-slice specific access barring may be performed. For example, a UE may make a barring decision for an access attempt based on a network slice associated with the access attempt, [0045] i.e., access category subject to barring, [0048-0050] i.e., At 224, the UE 132 may make a barring decision for the UE access attempt based on the network slice associated with the access attempt…access barring decision for the UE access attempt, [0061] i.e., barring configuration that indicates a set of barring parameters for one or more of the access categories). 

and transmit, via the communication interface (see Figure 2 i.e., BS 134 includes communication transmission interface & step 222, & Fig. 11), the access barring information to the one or more of the end devices, (see Fig. 4, step 430 i.e., Sending, by the base station to a user device, the barring configuration to reduce a load on the wireless network & Para’s [0047] i.e., At 222, the barring configuration may be sent from the BS 134 to the UE 132, [0062] & [0076] i.e., barring configuration broadcasted by the RAN node)

Regarding Claim 17, WON discloses a non-transitory computer-readable storage medium (see Para [0073]) storing instructions executable by a processor (see Fig. 11, 1104 & Para’s [0195-0196]) of a network device (see Fig. 11 & Para’s [0195-0196]), which when executed cause the network device (see Fig. 11 & Para’s [0195-0196] to: determine a congestion level pertaining to one or more resources of the network device, (see Para [0030] i.e., By way of illustrative example, a network slice may include, for example, a portion of one or more network resources at one or more network entities, such as a portion of, e.g., one or more computational resources, memory resources, hardware resources, software or functional resources, and/or other network resources at a BS and/or at one or more core network entities, for example, that may support a group of UEs or support a particular use case, [0035], [0038], & [0043-0045] i.e., At 216, the core network entity 150 may determine a slice-specific network load(s) (i.e., “congestion level”) for each of one or more network slices. Load may be measured or determine as, e.g., number of UEs, amount of traffic, percentage or amount of resources for the network slice that are used or allocated, etc…At 218, the core network entity 150 may send to the BS 134 the slice-specific load information for one or more network slices…At 220, the BS 134 may determine, based on the slice-specific load information, a barring configuration) of a radio access network (see Fig. 1 & Para’s [0026], [0035] i.e., a user device (UE) may typically make an access attempt towards the RAN (radio access network, which includes a BS) & [0075] i.e., The UE is served by a RAN node (BS) in RAN),

Generate (see Fig. 4, steps 420-430 i.e., barring configuration generated by BS), based on the congestion level (see Para’s [0043-0045]), access barring information (see Figure 2, steps220-222 & Figure 4, step 420 i.e., Determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories & Para’s [0043-0045] i.e., At 220, the BS 134 may determine, based on the slice-specific load information (i.e., “congestion level”), a barring configuration & [0062] i.e., Operation 420 includes determining, by the base station based on the received network slice-specific load information, a barring configuration) that includes a first threshold network slice priority value that indicates a threshold slice priority (see Para’s [0036-0038] i.e., According to an example implementation, a set of barring parameters may include, for example, a barring rate (i.e., “first threshold network slice priority value”) (or barring factor) and a barring time (or barring timer value), [0045] i.e., At 220, the BS 134 may determine, based on the slice-specific load information, a barring configuration, e.g., which may indicate for one or more access categories: whether the access category is subject to barring, and providing a set of barring parameters for the access category (e.g., a barring rate or barring factor (i.e., “first threshold network slice priority value), and a barring time, as described above), [0048], [0061], & [0126]). 

that is to be satisfied by network slice priority values assigned to network slices (see Para’s [0034] i.e., As noted, each of the different wireless service types (e.g., URLLC, IoT, eMBB, mMTC) may have different requirements in terms of e.g., latency, QoS, minimum data rates, etc. As a result, in some cases, different wireless services/service types may be prioritized for service differently by a wireless network. Because each network slice may be associated with or allocated to a specific wireless service type, this means that, at least in some cases, a wireless network may prioritize some network slices over other network slices & [0036-0038] i.e., access barring takes into account priorities that may be applied to or associated with different network slices & [0040] i.e., the UE may be assigned to or associated with one or more network slices & [0048] i.e., the UE 132 may make a barring-decision for the UE access attempt based on the network slice associated with the access attempt) 

and correlated first applications (see Para [0031-0032] i.e., Furthermore, a UE may have a number of different applications and/or data flows (e.g., protocol data unit sessions) that may generate and/or receive traffic or data. Therefore, a UE may be allocated to multiple network slices, e.g., based on different types of traffic that may be transmitted to or from the UE, different applications (i.e., “correlated first applications”) running on a UE, or different use cases that the UE may support. Therefore, a UE may be allocated to or allowed to use a plurality of network slices & [0040] i.e., The UE 132 may detect for which slice(s), e.g., for which application(s) (i.e., “correlated first applications”) or service type(s), is generating the access attempt for the UE) and portions of the correlated first applications of one or more end devices (One interpretation of the claimed feature of “portions of the correlated first applications” may be in Para’s [0032] i.e., different applications in UE that may generate and/or receive traffic or data…multiple network slices allocated to UE based on different types of traffic, [0040] i.e., The UE 132 may detect for which slice(s) e.g., for which application(s) of service type(s), is generating the access attempt for the UE, (i.e., the whole portion of the correlated application to network slices may be interpreted as “portions of the correlated first applications”). Another interpretation of the claimed feature of “portions of the correlated first applications” may be in Para’s [0036-0037] i.e., access barring is performed for access categories (i.e., access categories may be interpreted as a “portion” of correlated first applications since the applications are associated with providing the access category associated with the application), [0041-0042] i.e., access category filters that indicate an access category associated with one or more network slices…different access categories may be treated differently for access barring, [0045] i.e., barring configurations determined for access categories (i.e., access categories may be “portions of correlated first applications”), [0048], [0051] i.e., an access category (i.e., “portion”) is determined based on the detected application, [0054] i.e., one or more access category filters that indicate an access category (i.e., “portion”) associated with one or more network slices or applications & [0103] i.e., access barring applied to access categories (i.e., “portions of correlated first applications”)). 

so as to be granted access to and not barred from the network device, (see Fig. 2, step 224 & Para’s [0035-0037] i.e., access attempt by the UE may be barred or not barred, [0039] i.e., network-slice specific access barring may be performed. For example, a UE may make a barring decision for an access attempt based on a network slice associated with the access attempt, [0045] i.e., access category subject to barring, [0048-0050] i.e., At 224, the UE 132 may make a barring decision for the UE access attempt based on the network slice associated with the access attempt…access barring decision for the UE access attempt, [0061] i.e., barring configuration that indicates a set of barring parameters for one or more of the access categories). 

and transmit (see Figure 2, step 222 & Figure 4, step 430) the access barring information to the one or more of the end devices, (see Fig. 4, step 430 i.e., Sending, by the base station to a user device, the barring configuration to reduce a load on the wireless network & Para’s [0047] i.e., At 222, the barring configuration may be sent from the BS 134 to the UE 132, [0062] & [0076] i.e., barring configuration broadcasted by the RAN node)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WON et al. US (2020/0178158) in view of HAN et al. US (2019/0174536). 

Regarding Claims 5 and 13, WON discloses the method and network device of claims 1 and 9, further comprising: receiving, by the network device (see Fig. 2, BS 134) from a device (see Fig. 2, CN 150 & Para [0028])  of a core network (see Fig. 2, CN 150) that is in a congested state, (see Para’s [0030] i.e., a network slice may include network resources at one or more core network entities & [0043-0044] i.e., the core network entity 150 may be determine a slice-specific network load(s) for each of one or more network slices. Load may be measured or determine as, e.g., number of UEs, amount of traffic, percentage or amount of resources for the network slice that are used or allocated, etc. Thus, the core network entity 150 may determine a load for each of one or more network slices)

a second threshold network slice priority value that indicates a threshold slice priority (see Para’s [0036] i.e., provide a set of barring parameters for these  one or more of the  access classes and/or access categories, for example & [0036-0038] i.e., According to an example implementation, a set of barring parameters may include, for example, a barring rate (or barring factor) (i.e., the barring configuration information includes a “second threshold network slice priority value”) and a barring time (or barring timer value), [0045] i.e., At 220, the BS 134 may determine, based on the slice-specific load information, a barring configuration, e.g., which may indicate for one or more access categories: whether the access category is subject to barring, and providing a set of barring parameters for the access category (e.g., a barring rate or barring factor (i.e., the barring configuration information includes a “second threshold network slice priority value”), and a barring time, as described above), [0048], [0061], & [0126]). 

that is to be satisfied by the network slice priority values (see Para’s [0034] i.e., Because each network slice may be associated with or allocated to a specific wireless service type, this means that, at least in some cases, a wireless network may prioritize some network slices over other network slices & [0038] i.e., priorities that may be applied to or associated with different network slices & [0040] i.e., the UE may be assigned to or associated with one or more network slices & [0048] i.e., the UE 132 may make a barring-decision for the UE access attempt based on the network slice associated with the access attempt) and the at least one of the correlated first applications (see Para [0032] i.e., Furthermore, a UE may have a number of different applications and/or data flows (e.g., protocol data unit sessions) that may generate and/or receive traffic or data. Therefore, a UE may be allocated to multiple network slices, e.g., based on different types of traffic that may be transmitted to or from the UE, different applications running on a UE, or different use cases that the UE may support. Therefore, a UE may be allocated to or allowed to use a plurality of network slices & [0040] i.e., The UE 132 may detect for which slice(s), e.g., for which application(s)) or the portions of the correlated first applications so as to be granted access to the network device (see Fig. 2, step 224 & Para’s [0035-0037] i.e., access attempt by the UE may be barred or not barred, [0039] i.e., network-slice specific access barring may be performed. For example, a UE may make a barring decision for an access attempt based on a network slice associated with the access attempt, [0045] i.e., access category subject to barring, [0048-0050] i.e., At 224, the UE 132 may make a barring decision for the UE access attempt based on the network slice associated with the access attempt…access barring decision for the UE access attempt, [0061] i.e., barring configuration that indicates a set of barring parameters for one or more of the access categories). 

and one or more network slice identifiers, (see Para’s [0031-0033] i.e., a slice may be identified by a slice identifier)

determining, by the network device based on the one or more network slice identifiers, (see Para’s [0031-0033]) whether to reject a connection request from at least one of the one or more end devices,  (see Fig. 2, step 224 & 226 & Para [0050] i.e., access attempt is barred)

rejecting, by the network device in response to determining to reject, the at least one of the one or more end devices, (see Fig. 2, step 224 & 226 & Para [0050] i.e., access attempt is barred)

WON does not disclose determining, by the network device based on the second threshold network slice priority value, whether to release an existing connection with the at least one of the one or more end devices; and releasing, by the network device in response to determining to release, the at least one of the one or more end devices that has the existing connection. However the claim limitations would be rendered obvious in view of HAN et al. US (2019/0174536).

HAN discloses determining, by a network device based on a threshold network slice priority value (see Para’s [0072] i.e., The wireless network implements access control of the UE based on the identifier of one or more network slices and a corresponding network slice access control parameter & [0073-0074] i.e., an access class control parameter of the network slice may further include an access class barring factor & [0076]), whether to release an existing connection with at least one of one or more end devices; (see Para [0090] i.e., When overload occurs, the wireless network may release the UE associated with an overload slice and indicate an RRC wait time)

and releasing, by the network device in response to determining to release, the at least one of the one or more end devices that has the existing connection (see Para’s [0090-0091] i.e., Specifically, when resource overload occurs in one or more network slices, the wireless network performs independent RRC connection release processing on an RRC connection to the one or more network slices that has been established by the UE & [0144-0145] i.e., the RAN rejects or releases RRC connections, to one or more network slices & [0172])

(HAN suggests access control for the UE such as releasing an existing connection with at least one of one or more end devices is performed for overload control in the network system, (see Para’s [0020], [0041], [0072], & [0090] i.e., When overload occurs, the wireless network may release the UE associated with an overloaded slice).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the access barring control performed for the end devices as disclosed in WON  to further perform releasing of an existing connection with at least one of one or more end devices as disclosed in HAN because the motivation lies in HAN that the access control for the UE such as releasing an existing connection with at least one of one or more end devices is performed for overload control in the network system. 
 
Regarding Claims 6 and 14, the combination of WON in view of HAN discloses the method and network device of claims 5 and 13, wherein the device is an access and mobility management function, (WON, see Para [0028]) 

and wherein the second network slice priority value and the one or more network slice identifiers are included in an overload start message, (Won, see Para’s [0043-0045] & [0047-0048] i.e., barring configuration (i.e., “overload start message”) may be sent from the BS 134 to the UE 132) 



6.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WON et al. US (2020/0178158) in view of Dong US (2017/0013430).

Regarding Claims 8 and 16, Won discloses the method and network device of claims 1 and 9 including each portion of each corresponding correlated first application includes at least one function (see Para’s [0031-0032] i.e., UE may have a number of different applications…different applications running on a UE, [0040-0041] i.e., access category (i.e., “portion”) for network slices which corresponds to correlated first applications includes the function of providing the access category or service by the application & [0051] i.e., access category based on the detected network slice or detected application), but does not disclose the at least one function is of multiple functions associated with the corresponding correlated first application. However the claim feature would be rendered obvious in view of Dong US (2017/0013430).

Dong discloses at least one function of multiple functions (see Fig. 1 i.e., Functions 1-n associated with corresponding application in Terminal device 10) associated with a corresponding correlated first application (see Fig. 1 i.e., Application in Terminal device 10), (see Fig. 1 & Para’s [0036-0037] i.e., The installed application has multiple functions that can be operated by a user, which are a function 1 to a function n that are shown in Fig. 1. The functions can be triggered and executed through an operation of the user. In an aspect, using an example in which the application is used as an instant messaging application, the instant messaging application is installed on each of the multiple terminal devices 10, the instant messaging application provides multiple functions that can be operated by the user, such as a chat function, an image uploading function, a video function, and a voice function).  

(Dong suggests in order to ensure operation quality of the Internet applications, the service providers often update the Internet applications according to features of the users, so as to improve functions of the Internet applications (see Para [0003])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for each portion of each corresponding correlated first application as disclosed in Won to include at least one function of multiple functions associated with the corresponding correlated first application based on the teachings of Dong who discloses least one function of multiple functions associated with a corresponding correlated first application included in a terminal device because the motivation lies in Dong that in order to ensure operation quality of the Internet applications, the service providers often update the Internet applications according to features of the users, so as to improve functions of the Internet applications. 

Allowable Subject Matter
7.	Claims 3, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461